OFFICE         OF    THE      ATTORNEY     GENERAL     OF   TEXAS
                                                              AUSTIN




    Eowr8blr                Ir8li.o     0.      YlllUm8
    Dl8triot              Attornq
    uNh~o;ncoIat7
                      ,

    D8ar       sir:




.




                                           r ea 8oio arlk ing
                                                            this        that            lo my
                          rt8towrrt        of foat8, 1 w&8 tb    folloulag              8t8k-
                          wnt I
                                WI8 Sbbrlff ‘8 doprtr~t     of uuh
                          Count7 18 oDmmtlog   m&r      Uu u-7
                          the Sbrlff  8nd hl8 dO&MiO8     W    -16 Ollt Of t&m
                          U-7         furrd     of   t&     OOUIkt7.   %W   aOQ8ttib     of     th8
                          count7      U@      other p8808 OtfiOW8,   uhroh 1M1Ufh8
                          alt7     au-8          rod polloa Off1Oer8  of  tin Clt7 of
           Brcllun,  8l-c mt utlcer the stlery   1111 ant of
           ttbt County, but dcpad   upoll the ices of office
           for thelz   csmpeasatlon ta axecut Ly: crlnlnal
           raPOC.88.


                  ‘In       my opinion,            I is01        that     tt    does        notj 8lld
           t&St       JOW     h~tWlrt               V8S     C7#@Z8llt           Of    the     f8Ct
           th6t       81l    City        POI:OCI    8rc     88    8   r&d0      00    8     86lCWy,
           but    deslm           y3ur     opinion   In ro8poare  to                      the Qusa-
           tloa       coatalned           la p#lrik&r8ph tVo 8bove.”

           In reply          to     your       orlglosl    July 15, 1946,
                                                              lwulry          ve
                                                                               of
8drl8ed yw,       la our oplnlon Nn. 0-7296,              in the C8988 f ileed
                                                                        that
by the Chlcf     of Police       of Bmnham lh the Justice      Court of Pre-
cinct   80. 3, Ysshi         ton County, Ieras,   he vould be tntltlcd       to
collect    the fee of        1.W    “for each comnltmcnt   or release,”     prs-
vldtd   under Art.    1 ii!! 5, Code of Cr:mlnal    Procedure,   especially
un&r 3cctl3n      5 tl-iexwof, vhere the vork performed         for the fee
18 ectuolly    performed by tho Chfef of Police.

          Thl5 op:nlon  V8ll  premi5cd oh your statomnt     that    “the
constable  of the county and other peace officers,      vhlch    lncludea
City kmshels   an3 p?lica    officers  of the City of &c!IhEm, 8re
not m&r    the salary blll    and of the Ccuuty, but CcpcnC upon the
fees of office fw                 their c3npennEatloa la executl~                              CikitXl   pro-
CE3S.U

            You nov ask, vhether   It makes any difference   Ln the ap-
pllcablllty     of our O;jlnioo, 6s rendered, if the   Chief of ?ollce
1s employed bye the City of Brenban under a coatr8ct th8s p8ya
him a f lx& 8al8ry per moclth, plus such fee8 88 he may CPTD :n
cr ildlU1   cases?

          In October, 1541, in reaponw          to the reqocst    of the
Dlltrlct  Attzwy     of Edloburg,   Texna,     thlr department    wrote Its
aplolon 8~. (i-37>1;   and slncs   50150 of the questions      therein   d:8-
CuBsed are close13    8kLn t:, the lqulrie8        you have made,   Ye ado::.
ea our suppleeontary    oplnlon   la thls    ln8tancs, those port Ions
which bear directly    on your recent     l6tter    of August 2L., 144ia, to-
v1r:

           Yju8tfonX3. 3.    DMCJ the fact t&t                                      such officer
            (ChLefof Pollee)   t5 *id  0 88tiry                                     by the City,
           8ffOCt hi5 right to recelrc    fees?
           ?$wrtlon    no. 4.  I8 it proper  for 8uch offiCM
            (Chief  of  PollCe) to &%~y the fee8 be Hd1i(*,8
            into the Irceourg of the City that employs him?
           “4     l     l     l     4      l
Hxmreblc        LerlLc      C. 'cIlU:uas           -     ~a@         3.




                    %cw          rub3 oliisr             8re
                                                          erpnrrly                      elven the         8uthor-
           ltp     t3 fix        the coqmaretlon            of thalr                    offl~cerr.         Art.
           1175,     R.3.         ‘Be    olty      could,   tImefor.,                        pa7   the Chlrf
           of    poll08      8    88lary        oal7,      or        8     88-7         aad  in lldltlon,
           permit him            to   nt8l.n       put         of        lll      of   the    8tatUtOr7  fe88,
           Or hs     OOuld        b8 Wid         8triCtly                 00 l f.0       ba818.

                    %hlle         the
                                    th8t f8ot                  ruch offlccr   18 paid & 8alary
           by  th e City, l8 8t8t8d    10                      ~OUF qW8tiOll,    would not If-
           feat hl8 right to eeelve                            th8 rtatutory   foea    provided
           for the nrrlc88     m5iaa                           by him, lt ml&t      8ff8Ot   hi8
           right   t0 fet8ilI suoh fee8                        for         hlm8Oli.

                   ‘In 8flIV8P to your third quertien,              it 18, there-
           fore,     flu     oplaloa      of thlr   Dapwtwat,     under tbb fact8
           stated,       that ruch offloer          18 not prohlblted   fran re-
           oelvla&       the    rtatutory     feea for the eerrlce8     reculsreC by
           him.      Mlether        8uch offloor     may keep such fees for hla
           OVn UW        aD 8 p-t         Of hlr ColnpsU8atiOQ,    however,   18 U
           queetlon        vhloh depend8 on th8 terms of t&i! ordlaanoe            or
           Itgreamuat fl%lng             hi8 OompenMtloo.       A8 VI haor, not bean
           advlwd        41 to the O#Ct           Mtux’e of the tern8 of hi8 Cm
           pwatim,            ve 82-e unable to pa88 upoa that rpciflc
           point.

                  Vovever,   in your th:rd     quest:zn     , you ;p;&thgt
           ruch Qfflcer    18 peld 8 salary      by   the  City.
           dloance   tlrly   hl8 oompea8atlon       provide8    imrely   that he
           shdll   bo paid 8 salary     and doer not e x p r es      sly
                                                                       luthorfze
           him to ret8ln,    113 addltlon    thereto,     any Seer a8 part of
           hi8 con~amtlon,       therr, uf are of the oplnloo th8t           he
           ootid   aot be 8ntlttid     to retaln    ruoh fees 88 p8rt of
           hi8 O~M8t~OO,         but 8houlb pey thea iat3 the City
           TPW8LU7.

                   ‘%8tUtel      prtroriblng     fe88   ior public OffiOer8       WU
           rtrlctly      omatruad,      ad   hence 8 rl&t       to tea8 amy a3t
           rerrt la *llcatloo.             Where thlr right       1s left    to con-
           rtruotlon,       the laqua*       of the 18x7 must bc construed           la
           favor     of th5 government.        k%ere l statute       lo ca$abl~e of
           tvo oonstruct:oa8,         one of VhlCh vould give en offloer
           compensatfon       f7r hL8 8ervlce5        lo rddltton         hi8 88hry                to
           and the other not,          the latter     coartructlan     ehould be
           cdopt8d.        34 ‘fOXa   Jurlrprudcnce,       PgSS 5a,       509.


                     “In msrer    to your fourth   qwation,     lt                                   18,     there-
           fore,      the opinion   of thl8 tiepartwnt,     unclor                                   the     fmts
Hoaoreble        &rlla     C. U:lllanr            -    paa     4.



                rtated,    that     unlnsrr the ctty                0rtYLamce or agreemeat
                flxiry the compasatloa   ai luah City Hershal axpress-
                ly and alearly luthor!mr   htm to retala   ruoh feea 6s
                part of his ct%npoMatloa, it voulcl mt only be proper
                Sor him to pay hla fess into  the City   Treaeury,  but
            ha     vould    be     8ubject        to    ariPlad,prorecutloa                lf    ha   lp-
                plied   ruch      fee8   to his         own use.           (set?   Art.    45,    Penal
                Cod-u.)


                In vlsv of the Soreeolng                     exprca8lonr
                                                              subjeot           on the
md   of   our     SomPar    Opiaioa          to   you    on     8ubnit
                                                               Aul;uot     3,   1346,     YB
thet It would mt lDake my differmae     ln the ej?~l:cabllity         of
our forum  oplnloa that the Chief   of Pollee  ir smploycd by
the City of E&w&am urxltr a coatrartt  th&t pays hlr, a fl.xcrJ.
salary  pr month, plus such fees a8 he way eara ia crSmlc&tl
Cams.

                                                  Yours very truly